DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art(s) of record fails to teach “wherein generating the compressed reverberation signal comprises modifying the reverberation signal with a parallel compression scheme”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Soulodre (US #2012/0275613) in view of Heber et al. (US #2016/0329061) further in view of Jensen et al. (US #2016/0112811).

Regarding Claims 1 and 19, Soulodre discloses a method and a system of regenerating reverberation (Figs. 1-14), the method and the system comprising:
a loudspeaker (Soulodre ¶0053 discloses the audio signals can be sent to loudspeakers, Fig. 1: output 6, Fig. 3: 32); and
at least one processor (Soulodre Fig. 1: at least one signal processor 5; ¶0039) configured to execute instructions (Soulodre ¶0044 discloses the signal processor 5 executes code to operate on the input signal m(t) 3 and decompose it into different components 6. ¶0045 discloses Fig. 3 illustrates an example of the functionality of the signal processor 5 during execution of the code in memory 7) to:
generating a reverberation signal based on a source signal and a response of a listening space (Soulodre ¶0145 discloses generation of the artificial reverberant signal is based on information provided by the Room Descriptor 906, Figs. 9-11: reverb info 904, artificial reverberator 914, reverb generator 902).
Although, Soulodre ¶0048 discloses the reverberation adjustment processor 26 can derive one or more reverberation-adjusted frequency spectra 27 that will pass, amplify, or attenuate a component of the input signal m(t) based on whether that component is part of the original dry signal or part of the reverberant signal. ¶0162 discloses the reverberation-adjusted frequency spectra 27 can be adjusted and routed to loudspeakers that are advantageously positioned proximate the obtained speech positions teaches generating a reverberation signal by adjusting output levels; and Soulodre ¶0053 discloses following independent equalization, the dry and reverberant signal components can be recombined to form one or more audio signals teaches combining the reverberation signal with the source signal to form an output signal for the listening space,
Soulodre may not explicitly disclose generating a compressed reverberation signal by increasing output levels of a first portion of the reverberation signal having output levels below a threshold level more than output levels of a second portion of the reverberation signal having output levels above the threshold level; and combining the compressed reverberation signal with the source signal to form an output signal for the listening space.
However, Heber teaches generating a compressed reverberation signal by increasing output levels of a first portion of the reverberation signal having output levels below a threshold level more than output levels of a second portion of the reverberation signal having output levels above the threshold level (Heber ¶0026 discloses the particular amount of treatment to be applied may be based on the frequency cutoff point of the brickwall. For example, a lower cutoff frequency may indicate a relatively more compressed audio stream requiring a greater amount of treatment, while a higher cutoff frequency may indicate a relatively less compressed audio stream requiring a lesser amount of treatment. In some cases, if the cutoff frequency is below a minimum threshold, then the Signal Enhancer may determine that the audio source is too low quality to be processed and no treatment may be applied. As another possibility, if the cutoff frequency is above a maximum threshold, then the Signal Enhancer may determine that the audio source is of sufficient quality not to require treatment); and combining the compressed reverberation signal with the source signal to form an output signal for the listening space (Heber Fig. 3: 322).
Soulodre and Heber are analogous art as they pertain to modifying an acoustic space. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the reverberation generation (as taught by Soulodre) to change the relative energy levels of the signal based on the quality of signal (as taught by Heber, ¶0076) by looking for the compression based on the automatic detection (Heber, ¶0028).
However, Jensen teaches generating a compressed reverberation signal by increasing output levels of a first portion of the reverberation signal having output levels below a threshold level more than output levels of a second portion of the reverberation signal having output levels above the threshold level (Jensen ¶0064 discloses the signal processing unit can include amplifier that is adapted to apply a frequency dependent gain to the input audio signal. The signal processing unit can further be adapted to provide other relevant functionality such as compression, noise reduction, etc. ¶0113 discloses knowing the approximate distance to target, the compression of the sound could be changed, e.g. typically a compressed sound signal is perceived as being closer to a listener than a less compressed sound signal. Additional use of the distance estimate is application of artificial reverberation, e.g. artificial reverberation could be added to the received wireless signal, where the reflections depend on the estimated source distance); and
combining the compressed reverberation signal with the source signal to form an output signal for the listening space (Jensen ¶0072 discloses the processing unit 34 of the control unit 32 processes the electrical sound signals 58, 60, and 62, e.g. by spectral filtering, frequency dependent amplifying, filtering, or other types of processing of electrical sound signals in a hearing aid generating electrical output sound signals 64, Figs. 1-11).
Soulodre, Heber, and Jensen are analogous art as they pertain to generating reverberant signals. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Soulodre in view of Heber in light of the teachings of Jensen to use the distance to change the compression of sound and estimate the application of artificial reverberation (as taught by Jensen, ¶0113) in order to estimate a noise and reverberation effect (Jensen, ¶0027).

Regarding Claims 2 and 20, Soulodre in view of Heber and Jensen discloses the method and the system of claims 1 and 19, further comprising
determining the threshold level based on a current noise level associated with the listening space (Soulodre ¶0161 discloses based on the level and characteristics of the microphone inputs, the audio signal processing system 10 [Fig. 1] can dynamically and almost continuously adjust the reverberation-adjusted frequency spectra 27 [Fig. 3] to adapt to changing conditions in the Source/playback Room 1002 [Fig. 10]. Accordingly, noise levels, number of listeners, listener positions and other variables within the Source/playback Room 1002 can be reflected in the reverberation-adjusted frequency spectra 27. In addition, the reverberation-adjusted frequency spectra 27 can be adjusted to provide any of a number of desired perceptual effects for listeners in the Source/Playback room 1002. ¶0162 discloses the audio signal processing system 10 can adaptively adjust the reverberation component based on the changing levels and characteristics of background noise. Further, positions of the listeners within the passenger cabin can be obtained from sensors, such as seat occupancy sensors, to increase speech intelligibility in the obtained seat positions. For example, the reverberation-adjusted frequency spectra 27 can be adjusted and routed to loudspeakers that are advantageously positioned proximate the obtained seat positions).

Regarding Claim 3, Soulodre in view of Heber and Jensen discloses the method of claim 2, further comprising
determining the current noise level based on a signal from a microphone disposed in the listening space (Soulodre ¶0043 discloses audio related data can include predetermined acoustic characteristics; predetermined attributes of an acoustic space; amplifier, microphone and loudspeaker response and calibration data; data related to a level and characteristics of noise in an acoustic space; and/or any other parameters related to processing audio source content; Fig. 1: microphone 3).

Regarding Claim 4, Soulodre in view of Heber and Jensen discloses the method of claim 2, further comprising
determining the current noise level based on a current speed of a vehicle in which the listening space is disposed (Soulodre ¶0162 discloses the reverberation-adjusted frequency spectra 27 [Fig. 3] can provide modified acoustical characteristics of a passenger cabin in a vehicle to improve speech intelligibility. Noise sources such as engine noise, road noise, air conditioner fan noise, open windows, music or any other noise source can compromise speech intelligibility. The audio signal processing system 10 [Fig. 1] can add/modify the reverberation component to add early reflections to speech signals captured with the microphone audio signal 1008 [Fig. 10] without significantly increasing a noise level within the passenger cabin. Vehicle parameters such as vehicle speed, vibration or any other vehicle related parameter(s) can be used as inputs).

Regarding Claim 5, Soulodre in view of Heber and Jensen discloses the method of claim 2, further comprising determining the current noise level based on a current state of a device that generates noise within the listening space (Soulodre ¶0162 discloses the reverberation-adjusted frequency spectra 27 [Fig. 3] can provide modified acoustical characteristics of a passenger cabin in a vehicle to improve speech intelligibility. Noise sources such as engine noise, road noise, air conditioner fan noise, open windows, music or any other noise source can compromise speech intelligibility. The audio signal processing system 10 [Fig. 1] can add/modify the reverberation component to add early reflections to speech signals captured with the microphone audio signal 1008 [Fig. 10] without significantly increasing a noise level within the passenger cabin. The audio signal processing system 10 can adaptively adjust the reverberation component based on the changing levels and characteristics of background noise).

Regarding Claim 6, Soulodre in view of Heber and Jensen discloses the method of claim 1,
wherein the listening space is disposed within a vehicle (Soulodre ¶0162 discloses the reverberation-adjusted frequency spectra 27 [Fig. 3] can provide modified acoustical characteristics of a passenger cabin in a vehicle to improve speech intelligibility).

Regarding Claim 7, Soulodre in view of Heber and Jensen discloses the method of claim 1,
wherein the response of the listening space comprises an acoustical response of the listening space to an impulse (Soulodre ¶0043 discloses audio related data can include predetermined acoustic characteristics; predetermined attributes of an acoustic space; amplifier, microphone and loudspeaker response and calibration data; data related to a level and characteristics of noise in an acoustic space; and/or any other parameters related to processing audio source content. Furthermore, ¶0045 discloses in Fig. 3, modules executable with the signal processor 5 include a windowing function 21, a time-to-frequency domain processor 22, and an impulse response estimator 24. ¶0047 further discloses the Impulse Response Estimator 24 can operate on the input signal to produce a block-based estimate of the impulse response H(w). Also refer to Figs. 9-10; Fig. 11: 1102, 1104; and claim 10).

Regarding Claim 8, Soulodre in view of Heber and Jensen discloses the method of claim 1. But Soulodre may not explicitly disclose further comprising determining a compressing parameter for generating the compressed reverberation signal based on a current noise level associated with the listening space.
However, Heber teaches determining a compressing parameter for generating the compressed reverberation signal based on a current noise level associated with the listening space (Heber ¶0080 discloses the Treatment Level Adjuster module 901 [Fig. 9a] can consider other parameters when determining the individual treatment gains and the total treatment gain. Thus, for example, certain of the individual treatment gains can be decreased and certain other of the individual treatment gains can be increased by the Treatment Level Adjuster module 901 based on the parameters. The gain adjustments by the Treatment Level Adjuster module 901 can be rules based, such as when there is treatment of the characteristic of reverberation above a predetermined threshold, gain for the characteristic of transient enhancement can be correspondingly reduced based on, for example a ratio. ¶0081 discloses Fig. 9b is an example block diagram of a process 950 of a compression detection and treatment algorithm that automatically readjusts the amount of treatment gain).
Soulodre and Heber are analogous art as they pertain to modifying an acoustic space. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the reverberation generation (as taught by Soulodre) to change the relative energy levels of the signal based on the quality of signal (as taught by Heber, ¶0076) by looking for the compression based on the automatic detection (Heber, ¶0028).

Regarding Claim 9, Soulodre in view of Heber and Jensen discloses the method of claim 1. But Soulodre may not explicitly disclose wherein generating the compressed reverberation signal comprises modifying the reverberation signal with an upward compression scheme.
However, Heber teaches wherein generating the compressed reverberation signal comprises modifying the reverberation signal with an upward compression scheme (Heber ¶0078 discloses in some cases, Meta-data regarding the input signal (X) may be unavailable. Accordingly, the Signal Quality Analyzer 902 can utilize a compression detection and treatment algorithm that automatically readjusts the treatment levels per stream or per track. The treatment algorithm can include a Gap Detector 907, a Latch 908, and an Auto Timer 909. The Latch 908 can be configured to selectively lock the individual treatment gains (g1, g2, g3, g4, g5, g6, and g7) 315 and the total treatment gain (gT) 320 when certain conditions are met. When a track is identified as "compressed", the levels of the various Signal Treatments 310 are set [i.e., latched] and remain within a narrow range until the next track).
Soulodre and Heber are analogous art as they pertain to modifying an acoustic space. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the reverberation generation (as taught by Soulodre) to change the relative energy levels of the signal based on the quality of signal (as taught by Heber, ¶0076) by looking for the compression based on the automatic detection (Heber, ¶0028).

Regarding Claim 10, Soulodre in view Heber and Jensen discloses the method of claim 9. But Soulodre may not explicitly disclose wherein modifying the reverberation signal with the upward compression scheme comprises: generating output levels of a third portion of the reverberation signal having output levels below the threshold level based on the output levels of the first portion of the reverberation signal; and setting output levels of a fourth portion of the reverberation signal having output levels above the threshold level based on the output levels of the second portion of the reverberation signal.
However, Heber teaches wherein modifying the reverberation signal with the upward compression scheme (Heber ¶0078) comprises:
generating output levels of a third portion of the reverberation signal having output levels below the threshold level based on the output levels of the first portion of the reverberation signal (Heber ¶0026 discloses the particular amount of treatment to be applied is based on the frequency cutoff point of the brickwall. For example, a lower cutoff frequency can indicate a relatively more compressed audio stream requiring a greater amount of treatment); and
setting output levels of a fourth portion of the reverberation signal having output levels above the threshold level based on the output levels of the second portion of the reverberation signal (Heber ¶0026 discloses the particular amount of treatment to be applied is based on the frequency cutoff point of the brickwall. For example, a higher cutoff frequency may indicate a relatively less compressed audio stream requiring a lesser amount of treatment).
Soulodre and Heber are analogous art as they pertain to modifying an acoustic space. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the reverberation generation (as taught by Soulodre) to change the relative energy levels of the signal based on the quality of signal (as taught by Heber, ¶0076) by looking for the compression based on the automatic detection (Heber, ¶0028).

Regarding Claim 11, Soulodre in view of Heber and Jensen discloses the method of claim 9. But Soulodre may not explicitly disclose wherein modifying the reverberation signal with the upward compression scheme comprises generating output levels of the first portion of the reverberation signal based on increasing the output levels of the first portion of the reverberation signal by a ratio of the upward compression scheme.
However, Heber teaches wherein modifying the reverberation signal with the upward compression scheme (Heber ¶0078) comprises
generating output levels of the first portion of the reverberation signal based on increasing the output levels of the first portion of the reverberation signal by a ratio of the upward compression scheme (Heber ¶0044 discloses the number of bins for which the magnitude of the current FFT bin exceeds the magnitude of the past FFT bin by a predetermined threshold, such as a Magnitude Threshold, is counted. If the count exceeds a determined Count Threshold, then it is determined that the current block of time-domain samples contains a transient event. A predetermined value, such as 20 dB, can be suitable for the Magnitude Threshold for detecting transients, Figs. 9a, 9b).
Soulodre and Heber are analogous art as they pertain to modifying an acoustic space. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the reverberation generation (as taught by Soulodre) to change the relative energy levels of the signal based on the quality of signal (as taught by Heber, ¶0076) by looking for the compression based on the automatic detection (Heber, ¶0028).

Claims 12-14 are rejected for the same reasons as set forth in Claims 1-3 (Soulodre ¶0044 discloses the signal processor 5 executes code to operate on the input signal m(t) 3 and decompose it into different components 6. ¶0045 discloses Fig. 3 illustrates an example of the functionality of the signal processor 5 during execution of the code in memory 7).

Regarding Claim 17, Soulodre in view of Heber and Jensen discloses the one or more non-transitory computer-readable storage media of claim 12. But Soulodre may not explicitly disclose wherein generating the compressed reverberation signal comprises modifying the reverberation signal based on a gain transfer relationship.
However, Heber teaches wherein generating the compressed reverberation signal comprises modifying the reverberation signal based on a gain transfer relationship (Heber ¶0015 discloses Fig. 9b: process a compression detection and treatment algorithm that automatically readjusts the amount of treatment gain per stream or per track. ¶0033 discloses the relative energy levels of each of the Signal Treatments (STn) [Fig. 3] can be individually adjusted by the treatment gains (g1, g2, g3, g4, g5, g6, and g7) 315 prior to being added together at a first summing block 321 to produce a total signal treatment (STT) 323. The level of the total signal treatment (STT) 323 can be adjusted by the total treatment gain (gT) 320 prior to being added to the input signal (X) 104 at a second summing block 322. ¶0076 discloses the relative energy levels of the Signal Treatments 310 that the Signal Enhancer module 110 [Figs. 1-5, 9a] applies to the input signal (X) can be varied depending on the relative quality of the input signal and/or the sample components of the input signal. For example, in situations where the quality of the input signal (X) is relatively good, then the relative energy levels of the Signal Treatments 310 can be reduced. Similarly, in situations where the quality of the input signal (X) is relatively poor, then the relative energy levels of the Signal Treatments 310 can be correspondingly increased. The Treatment Level Adjuster 901 can independently alter the relative energy levels of the Signal Treatments 310 by increasing or decreasing one or more of the treatment gains (g1, g2, g3, g4, g5, g6, and g7) 315. Alternatively, or in addition, the Treatment Level Adjuster 901 can alter the total relative energy level of the Signal Treatments 310 by increasing or decreasing the total treatment gain (gT) 320).
Soulodre and Heber are analogous art as they pertain to modifying an acoustic space. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the reverberation generation (as taught by Soulodre) to change the relative energy levels of the signal based on the quality of signal (as taught by Heber, ¶0076) by looking for the compression based on the automatic detection (Heber, ¶0028).

Claim 18 is rejected for the same reasons as set forth in Claim 6 (Soulodre ¶0044 discloses the signal processor 5 executes code to operate on the input signal m(t) 3 and decompose it into different components 6. ¶0045 discloses Fig. 3 illustrates an example of the functionality of the signal processor 5 during execution of the code in memory 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651